Exhibit 10.44
Execution Version


THIRD AMENDMENT TO
OPTION AGREEMENT




This Third Amendment to Option Agreement (“Third Amendment”) is made and entered
into effective as of August 21, 2018 (the “Effective Date”), by and between LRT
IV LLC, a Delaware limited liability company (hereinafter referred to as
“Seller”), and CATCHMARK TIMBER TRUST, INC., a Maryland corporation (hereinafter
referred to as “Purchaser”).


WHEREAS, Seller and Purchaser are parties to an Option Agreement dated as of
May 30, 2018, as amended by that First Amendment to Option Agreement dated
effective as of June 28, 2018, as amended by that Second Amendment to Option
Agreement dated effective as of August 3, 2018, relating to certain timberlands
in Coos County, Oregon (collectively, the “Option Agreement”);


WHEREAS, timber cutting and removal has been completed with respect to that
certain Pay as Cut Timber Cutting Right Contract No. 601-17-22 dated September
21, 2017, between Seller, as seller, and 3H Forestry & Land Management, LLC, as
purchaser; and


WHEREAS, the parties wish to amend the Option Agreement to, among other things,
provide for the assignment of the Timber Cutting Agreements (as defined below)
and the notifications of operations/permits in respect thereof at Closing.
    
NOW, THEREFORE, the parties have agreed and do hereby agree as follows:


1.Defined Terms. Capitalized terms used herein, and not defined herein, shall
have the meanings assigned to such terms in the Option Agreement.
a.    Purchase Price; Assumed Liabilities. Section 2 of the Option Agreement is
amended and restated in its entirety as follows:
“If Purchaser timely exercises the Option, the purchase price (subject to
adjustment as provided herein, hereinafter referred to as the “Purchase Price”)
to be paid by Purchaser for the Property shall be THIRTY NINE MILLION THREE
HUNDRED SEVENTY-SIX THOUSAND FIVE HUNDRED EIGHTY-FIVE AND 17/100 DOLLARS
($39,376,585.17) (after giving effect to the increase in price for the Second
Option Payment, Third Option Payment and Fourth Option Payment), and shall be
payable to Seller by wire transfer of immediately available funds at the date of
Closing to an account designated by Seller. The purchase and sale pursuant to
this Agreement is not based on a per-acre price and the Purchase Price shall not
be subject to adjustment if the acres within the Property are more or less than
the above-stated numbers of acres. As additional consideration for the purchase
and sale transaction contemplated by this Agreement, Purchaser shall assume from
Seller


97967387.8 0067129-00001

--------------------------------------------------------------------------------





at Closing: (a) all liabilities and obligations of Seller arising on or after
the Closing Date (as defined herein) under easements and other matters of record
affecting the Real Property which impose obligations on the owner thereof and
under the Unrecorded Encumbrances (as defined herein) other than any Seed
Orchard Agreements (as defined in Section 39 below) which are not assigned to
Purchaser at Closing; and (b) all Continuing Obligations as defined in Section
36 below (collectively, the “Assumed Liabilities”).”
b.    Closing. Section 4(b)(i) of the Option Agreement is amended and restated
in its entirety to read as follows:
“one or more (at Purchaser’s election) Statutory Special Warranty Deeds
(warranting only against the claims of persons claiming by, through or under
Seller) for each county in which the Real Property is located, in the form of
Exhibit B attached hereto, and subject only to the Unrecorded Encumbrances and
the Permitted Encumbrances (both as hereinafter defined) and further excepting
from Seller’s warranties contained in such deed(s) those certain matters
affecting Seller’s title set forth on attached Exhibit C (collectively, the
“Deed”). The legal description of the Real Property to be contained in the Deed
shall be the legal description of the Real Property as set forth on Exhibit A
attached hereto and hereby made a part hereof (as the same description may have
been modified in connection with the Title Commitment or any Update thereto);”
c.    Title. Section 5(g) of the Option Agreement is amended and restated in its
entirety to read as follow:
“(i)    Purchaser acknowledges and agrees that Seller may continue to conduct
ongoing timber harvesting operations until Closing on those harvest planning
units identified in Exhibit E (the “Harvest Parcels”).
(ii)    Notwithstanding the foregoing romanette (i), as of August 10, 2018
harvest of timber under that certain Pay as Cut Timber Cutting Right Contract
No. 601-17-22 dated September 21, 2017, between Seller, as seller, and 3H
Forestry & Land Management, LLC, as purchaser (the “3H Timber Cutting
Agreement”) on the Harvest Parcel identified as “Macaroni Timber Sale” on
Exhibit E has been completed, but the purchaser under the 3H Timber Cutting
Agreement has not completed post-harvest contractual obligations. In particular,
the purchaser under the 3H Timber Cutting Agreement has not completed pile
burning. Seller shall retain all rights to timber removed pursuant to the 3H
Timber Cutting Agreement and all proceeds therefrom.


2
97967387.8 0067129-00001

--------------------------------------------------------------------------------





(iii)    Purchaser and Seller acknowledge and agree that Seller shall retain all
rights to proceeds from timber removed before August 21, 2018, under that
certain Pay as Cut Timber Cutting Right Contract No. 601-17-13 dated April 13,
2017, between Seller, as seller, and Scott Timber Co., as purchaser (the “Scott
Timber Cutting Agreement”, and together with the 3H Timber Cutting Agreement,
the “Timber Cutting Agreements”). Purchaser and Seller further acknowledge and
agree that subject to and following Closing, Purchaser shall be entitled to all
rights to proceeds from timber removed on or after August 21, 2018, under the
Scott Timber Cutting Agreement.”
d.    Post-Closing Permit Transfer. Section 35 of the Option Agreement is
amended and restated in its entirety to read as follows:
“Post-Closing Obligations.
(i)    Post-Closing Proceeds, Bond and Holdback Cooperation. Subject to and
following Closing, if Seller receives payments under the Scott Timber Cutting
Agreement after August 21, 2018, that belong to Purchaser as provided in Section
5(g)(iii) of this Agreement, such proceeds shall promptly be turned over to
Purchaser. Following Closing, Seller shall use commercially reasonable efforts
to cooperate with Purchaser with respect to any required draw or release, as
applicable, under (y) that certain Timber Performance Bond dated April 14, 2017,
by and between Scott Timber Co., as Principal and Argonaut Insurance Company, as
Surety, and (z) those certain Holdback Instructions, Escrow No. 169329AM, by and
between Scott Timber Co., Seller and AmeriTitle, to the extent required by a
counterparty to the same, and to transfer the same to Purchaser.
(ii)    Post-Closing LOC and Holdback Cooperation. Following Closing, Seller
shall use commercially reasonable efforts to cooperate with Purchaser with
respect to any required draw or release, as applicable, under (y) that certain
Standby Irrevocable Letter of Credit Number 1375260-167, issued by First
Community Credit Union, and naming Seller as Beneficiary, and (z) those certain
Holdback Instructions, Escrow No. 198758AM, by and between 3H Forestry & Land
Management, LLC, Seller and AmeriTitle, to the extent required by a counterparty
to the same, and to transfer the same to Purchaser.
(iii)    Post-Closing License Agreement LOC-Bond Cooperation. Following Closing,
Seller shall use commercially reasonable efforts to cooperate with Purchaser
with respect to any required draw or release, as applicable, under that certain
Irrevocable Letter of Credit-Performance Bond Number 1375260-167,


3
97967387.8 0067129-00001

--------------------------------------------------------------------------------





issued by First Community Credit Union, and naming Seller as Beneficiary, and to
transfer the same to Purchaser.
(iv)    Survival of Section 35. This Section 35 shall survive the Closing and
the execution and delivery of the Deed.”
e.    Exhibit B. Exhibit B of the Option Agreement is amended and restated in
its entirety as set forth on Exhibit 1 attached hereto.
f.    Exhibit C. Exhibit C of the Option Agreement is amended to delete item
number 16 from such exhibit.
g.    Exhibit D. Exhibit D of the Option Agreement is amended and restated in
its entirety as set forth on Exhibit 2 attached hereto.
h.    Exhibit F. Exhibit F of the Option Agreement is amended and restated in
its entirety as set forth on Exhibit 3 attached hereto.
i.    Exhibit H. Exhibit H of the Option Agreement is deleted in its entirety.
j.    Exhibit J. The second paragraph of Exhibit J of the Option Agreement is
amended and restated in its entirety to read as follows:
“KNOW ALL MEN BY THESE PRESENTS, that Seller for the consideration stated in the
Option Agreement and other good and valuable consideration paid to Seller by
Purchaser, the receipt and sufficiency of which are hereby acknowledged, hereby
sells and delivers unto Purchaser the Personal Property more particularly
described on attached Exhibit A. The seed described on attached Exhibit A shall
be made physically available to Purchaser at IFA Nurseries, Inc.’s, storage
facility in Canby, Oregon, from and after Closing, at no additional cost or
expense to Purchaser; provided, however, that Purchaser shall assume and pay for
the costs of storage and management of the seed arising from and after the
Closing. The seedlings described on attached Exhibit A shall be made physically
available to Purchaser at Rayonier’s cooler located in Coos Bay, Oregon, from
January through March 2019, at no additional cost or expense to Purchaser;
provided, however, that Purchaser shall assume and pay for the costs of storage
and management of the seedlings arising from and after January 1, 2019.
Scheduling for pick-up will be dependent on lifting and packaging at the
nursery, which can be delayed due to weather constraints.”


4
97967387.8 0067129-00001

--------------------------------------------------------------------------------





In addition, the signature block of Exhibit J of the Option Agreement is amended
to add the following:
“For the sole purpose of acknowledging and agreeing to the provisions of this
Bill of Sale applicable to the seedlings.
Coast Range Buyer, LLC
By: _________________
Name: _______________
Title: ________________”


k.    Exhibit K. Exhibit K of the Option Agreement is amended to change the Real
Property allocation stated therein to “$39,273,468.50” and the total value
allocated to “$39,376,585.17.”
l.    Schedule 4(b)(vi). Schedule 4(b)(vi) of the Option Agreement is amended
and restated in its entirety as set forth on Exhibit 4 attached hereto.
2.    Performance, Compliance and No Breach of Seller to Date. Purchaser hereby
affirms that to its knowledge and as of the Effective Date, Seller has timely
performed and complied with each and every term, condition, agreement,
restriction and obligation under the Option Agreement to be performed or
complied with by Seller as of the Effective Date. Purchaser further affirms that
to its knowledge, each and every warranty and representation made by Seller in
the Option Agreement is true and accurate, and Seller has otherwise committed no
breach under the Option Agreement as of the Effective Date. Seller hereby
affirms that to its knowledge and as of the Effective Date, Purchaser has timely
performed and complied with each and every term, condition, agreement,
restriction and obligation under the Option Agreement to be performed or
complied with by Purchaser as of the Effective Date. Seller further affirms that
to its knowledge, each and every warranty and representation made by Purchaser
in the Option Agreement is true and accurate, and Purchaser has otherwise
committed no breach under the Option Agreement as of the Effective Date.
3.    Effect of Amendment. Except as expressly modified by this Third Amendment,
the Option Agreement remains in full force and effect, and is hereby ratified
and confirmed.
4.    Counterparts. This Third Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
counterparts together shall constitute the same instrument which may be
sufficiently evidenced by one counterpart. Execution of this Third Amendment at
different times and places by the parties shall not affect the validity thereof
so long as all the parties hereto execute a counterpart of this Third Amendment.
The parties agree


5
97967387.8 0067129-00001

--------------------------------------------------------------------------------





that delivery by electronic means of a signed counterpart of this Third
Amendment will be deemed the same as delivery of the original counterpart. Upon
request of the other party, a party delivering an electronic counterpart of this
Third Amendment will provide to the requesting party a signed original of this
Third Amendment.
[signatures commence on following page]


6
97967387.8 0067129-00001

--------------------------------------------------------------------------------


Exhibit 10.44
Execution Version


IN WITNESS WHEREOF, this Third Amendment has been executed by the parties on the
dates set forth below with the intent that this Third Amendment be effective
between the parties as of the date first set forth above.






 
SELLER:


LRT IV LLC, a Delaware limited liability company




By:/s/ Charles L. VanOver      
      Name: Charles L. VanOver
      Title: Vice President







[Signature Page to Third Amendment to Option Agreement - LRT IV]



--------------------------------------------------------------------------------

Exhibit 10.44
Execution Version












 


PURCHASER:


CATCHMARK TIMBER TRUST, INC., a Maryland corporation




By: /s/ John D. Capriotti_________ (SEAL)
Name: John D. Capriotti_________
Title: V.P. of Acquisitions      













[Signature Page to Third Amendment to Option Agreement - LRT IV]



--------------------------------------------------------------------------------






EXHIBIT 1
Amended and Restated Exhibit B to Option Agreement
“EXHIBIT B


FORM OF SPECIAL WARRANTY DEED




After Recording, Return To:
[_____________]
[_____________]
[_____________]


Until A Change Is Requested,
Send All Tax Statements To:


[_____________]
[_____________]
[_____________]
 

Space above reserved for recorder


STATUTORY SPECIAL WARRANTY DEED


LRT IV LLC, a Delaware limited liability company, successor by merger to LRT
Olympus LLC, a Delaware limited liability company (“Grantor”), conveys and
specially warrants to [_______________], a [_______________] (“Grantee”), the
real property located in Coos County, Oregon, described on the attached
Exhibit A, together with Grantor’s right, title and interest in the following:
all buildings, structures, and other improvements located thereon, all
tenements, hereditaments, easements, appurtenances and privileges thereto
belonging, all trees, timber, sand, gravel, rock and crops now located thereon
or thereunder, and all oil, gas and mineral rights and interests in said real
property not reserved or conveyed by Grantor or Grantor’s predecessors in title
(collectively, the “Property”), free of encumbrances created or suffered by the
Grantor except as specifically set forth herein.
SUBJECT TO, and excepting and excluding from the covenants and warranties
described herein and in ORS 93.855, the matters set forth on attached Exhibit B.
The true consideration for this conveyance is $_______________.




Exhibit 1 to Third Amendment to Option Agreement
97967387.8 0067129-00001

--------------------------------------------------------------------------------





BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED
IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS.
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO
THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY
ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE
APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST
FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE
RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS
2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8,
OREGON LAWS 2010.


DATED as of [_____________________], 2018.


LRT IV LLC,
a Delaware limited liability company




By:                    
Name: Charles L. VanOver
Title: Vice President
    


STATE OF ___________    )
)ss.
County of ____________    )


The foregoing instrument is acknowledged before on ___ of _________, 2018, by
Charles L. VanOver as Vice President of LRT IV LLC, a Delaware limited liability
company.




        
Notary Public for ___________________________
Commission No.:        
My commission expires:         
    


Exhibit 1 to Third Amendment to Option Agreement
97967387.8 0067129-00001

--------------------------------------------------------------------------------





Exhibit A


Legal Description of Property


[Insert legal description]






Exhibit 1 to Third Amendment to Option Agreement
97967387.8 0067129-00001

--------------------------------------------------------------------------------







Exhibit B


Exceptions to Title


1.
[INSERT PERMITTED ENCUMBRANCES THAT BECOME PERMITTED ENCUMBRANCES UNDER THE
AGREEMENT AND EXHIBIT C (OF OPTION AGREEMENT) MATTERS]”




EXHIBIT 2
Amended and Restated Exhibit D to Option Agreement
“EXHIBIT D


Schedule of Unrecorded Encumbrances


•
Timber Cutting Agreements

1.
Pay as Cut Timber Cutting Right Contract No. 601-17-13 dated April 13, 2017,
between LRT IV LLC, as seller, and Scott Timber Co., as purchaser, together with
those certain Holdback Instructions, Escrow No. 169329AM, between such parties
and AmeriTitle.

2.
Pay as Cut Timber Cutting Right Contract No. 601-17-22 dated September 21, 2017,
between LRT IV LLC, as seller, and 3H Forestry & Land Management, LLC, as
purchaser, together with those certain Holdback Instructions, Escrow No.
198758AM, between such parties and AmeriTitle.

•
Notifications of Operations/Permits

1.
Notification of Operations/Permit # 2017-740-06851 with respect to Pay as Cut
Timber Cutting Right Contract No. 601-17-13 dated April 13, 2017, between LRT IV
LLC, as seller, and Scott Timber Co., as purchaser.

2.
Notification of Operations/Permit # 2017-740-11239 with respect to Pay as Cut
Timber Cutting Right Contract No. 601-17-22 dated September 21, 2017, between
LRT IV LLC, as seller, and 3H Forestry & Land Management, LLC, as purchaser.

•
Temporary Access Licenses

1.
License Agreement dated May 15, 2017, between LRT IV LLC, as Licensor, and 3H
Forestry & Land Management LLC, as Licensee.

2.
Temporary Access Letter Agreement for Crosby Road dated March 12, 2018, between
LRT IV LLC, and 3H Forestry & Land Management.

3.
Temporary Access Letter Agreement for Crosby Road dated March 20, 2018, between
LRT IV LLC, and Juniper Properties, LLC, as supplemented by that Letter
Agreement regarding rock loads dated March 23, 2018, by Lone Rock Timber
Management Company.

4.
United States Department of Agriculture Letter Agreement dated March 12, 2018,
to LRT IV LLC regarding access for forest inventory survey of Oregon Plot ID
#82178.

•
Other Agreements

1.
Contract for Patrol of Timberlands (Sheriff’s Office) dated effective July 1,
2018, between LRT IV LLC and the Board of Commissioners of Coos County, Oregon.

•
Seed Orchard Agreements

1.
Management Agreement dated February 12, 2007, between Menasha Forest Products
Corporation, Oregon Department of Forestry, Lone Rock Timber Company and Pacific
West Timber Company, with respect to the South Central Coast Cooperative Seed
Orchard at the J.E. Schroeder Orchard Complex, as supplemented by Addendum #1 to
the Management Agreement dated July 1, 2016, between such parties together with
Coast Range Buyer, LLC, and Rayonier Operating LLC, as further supplemented by
that Merger of Coast Range Buyer, LLC, into the South Central Coast Douglas-Fir
Seed Orchard Management Agreement (MOU) dated August 26, 2017, by Coast Range
Buyer, LLC, insofar as it relates to a 19% interest therein that LRT IV LLC will
endeavor to acquire from Coast Range Buyer, LLC, by or after Closing pursuant to
Section 39 of this Agreement.”






EXHIBIT 3
Amended and Restated Exhibit F to Option Agreement
“EXHIBIT F


Form of Assignment and Assumption Agreement


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Agreement”), dated as of
_______________ ___, 2018, is by and between LRT IV LLC, a Delaware limited
liability company (“Assignor”), and ________________, a _________________
(“Assignee”).
Assignor and CatchMark Timber Trust, Inc., a Maryland corporation (“CTT”) have
entered into that certain Option Agreement, dated as of _____________ ____,
2018, by and between Assignor, as seller, and CTT[, as buyer, as assigned by CTT
to Assignee] (as it may have been amended, the “Option Agreement”). All
capitalized terms used in this Agreement but not otherwise defined herein are
given the meanings set forth in the Option Agreement.
For good and valuable consideration as recited in the Option Agreement, the
receipt and adequacy of which are hereby acknowledged, Assignor and Assignee
agree as follows:
1.Assignment. Effective as of the Closing Date, Assignor, to the extent of its
interest therein, hereby sells, assigns, transfers and conveys to Assignee, to
the extent assignable, all of Assignor’s right, title and interest in, to and
under the Unrecorded Encumbrances, other agreements and [Seed Orchard
Agreements] set forth on attached Exhibit A (the “Assignment”).
2.    Assumption. Effective as of the Closing Date, Assignee hereby purchases,
acquires and accepts the foregoing Assignment from Seller, and Assignee further
hereby assumes and agrees to pay, honor and discharge when due the Assumed
Liabilities.
3.    Indemnification.
(a)    Assignee hereby agrees to indemnify, defend and hold harmless Assignor
for, from and against, and will reimburse Assignor for, any and all actions,
claims, costs, damages, demands, expenses (including reasonable attorneys’
fees), loss and liability, of any nature whatsoever, arising out of or in any
way related to the Assumed Liabilities and to the failure of Assignee to pay and
perform the obligations under the Unrecorded Encumbrances, other agreements [and
Seed Orchard Agreements] set forth on attached Exhibit A, arising on or after
the Closing Date.
(b)    Assignor hereby agrees to indemnify, defend and hold harmless Assignee
for, from and against, and will reimburse Assignee for, any and all actions,
claims, costs, damages, demands, expenses (including reasonable attorneys’
fees), loss and liability, of any nature whatsoever, arising out of or in any
way related to the failure of Assignor to pay and perform the obligations under
the Unrecorded Encumbrances, other agreements [and Seed Orchard Agreements] set
forth on attached Exhibit A arising prior to the Closing Date.
4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Oregon without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Oregon or any other jurisdiction).
5.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement notwithstanding that all parties are not
signatories to the same counterpart. A signed copy of this Agreement delivered
by facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
6.    General. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.


[Signatures on following pages.]


IN WITNESS WHEREOF, each of Assignor and Assignee has caused this Assignment and
Assumption Agreement to be executed by its duly authorized representative with
the intent that it be effective as of the date set forth above.


Assignor:    


LRT IV LLC,
a Delaware limited liability company


By:     
Name:
Title:






Assignee:


_____________________,
a ________________________






By:     
Name:
Title:
EXHIBIT A
To
Assignment and Assumption Agreement


•
Timber Cutting Agreement

1.
Pay as Cut Timber Cutting Right Contract No. 601-17-13 dated April 13, 2017,
between LRT IV LLC, as seller, and Scott Timber Co., as purchaser, together with
those certain Holdback Instructions, Escrow No. 169329AM, between such parties
and AmeriTitle, and also together with that certain Timber Performance Bond
dated April 14, 2017, by and between Scott Timber Co., as Principal and Argonaut
Insurance Company, as Surety.

2.
Pay as Cut Timber Cutting Right Contract No. 601-17-22 dated September 21, 2017,
between LRT IV LLC, as seller, and 3H Forestry & Land Management, LLC, as
purchaser, together with those certain Holdback Instructions to AmeriTitle,
Escrow No. 198758AM, between such parties, and also together with that certain
Standby Irrevocable Letter of Credit No. 1375260-167 dated September 15, 2017,
issued by First American Community Credit Union for the benefit of LRT IV LLC.



•
Notification of Operations/Permit

1.
Notification of Operations/Permit # 2017-740-06851 with respect to Pay as Cut
Timber Cutting Right Contract No. 601-17-13 dated April 13, 2017, between LRT IV
LLC, as seller, and Scott Timber Co., as purchaser.

2.
Notification of Operations/Permit # 2017-740-11239 with respect to Pay as Cut
Timber Cutting Right Contract No. 601-17-22 dated September 21, 2017, between
LRT IV LLC, as seller, and 3H Forestry & Land Management, LLC, as purchaser.



•
Temporary Access Licenses

1.
License Agreement dated May 15, 2017, between LRT IV LLC, as Licensor, and 3H
Forestry & Land Management LLC, as Licensee, together with that certain
Irrevocable Letter of Credit-Performance Bond Number 1375260-167, issued by
First Community Credit Union, and naming Seller as Beneficiary.

2.
Temporary Access Letter Agreement for Crosby Road dated March 12, 2018, between
LRT IV LLC, and 3H Forestry & Land Management.

3.
Temporary Access Letter Agreement for Crosby Road dated March 20, 2018, between
LRT IV LLC, and Juniper Properties, LLC, as supplemented by that Letter
Agreement regarding rock loads dated March 23, 2018, by Lone Rock Timber
Management Company.

4.
United States Department of Agriculture Letter Agreement dated March 12, 2018,
to LRT IV LLC regarding access for forest inventory survey of Oregon Plot ID
#82178.



•
Other Agreements

1.
Contract for Patrol of Timberlands (Sheriff’s Office) dated effective July 1,
2018, between LRT IV LLC and the Board of Commissioners of Coos County, Oregon.



•
[Seed Orchard Agreements]

[To be determined.]”

EXHIBIT 4
Amended and Restated Schedule 4(b)(vi) to Option Agreement
“Schedule 4(b)(vi)


Personal Property


Seed In Storage


•
183.04 lbs. of tree seed in storage at IFA Nurseries, Inc. (Gen 1 Stock) with a
value of $92,500, as set forth below:



Seed ID                                 Pounds of Seed
24363                                            80.04
24237                                            79.94
24413                                              4.55
24384                                              7.79
24366                                              5.43
24416                                              5.29    
                                                      183.04


The seed described above shall be made physically available to Purchaser at IFA
Nurseries, Inc.’s, storage facility in Canby, Oregon, from and after Closing, at
no additional cost or expense to Purchaser; provided, however, that Purchaser
shall assume and pay for the costs of storage and management of the seed arising
from and after the Closing.

Seedlings


•
91,000 seedlings allocated from Coast Range Buyer, LLC 2019 Seed Order from IFA
Nurseries, Inc., from the following three lots:



IFA ID #
Species
Stock Types
Growing Facility
Seedlot
CE17294
DF
S1-1
CE
Coquille 17 Low
EE17296
DF
S1-1
EE
Coquille Inland 08
EE17297
DF
S1-1
EE
Coquille 17 High-08

    
The seedlings described above shall be made physically available to Purchaser at
Rayonier’s cooler located in Coos Bay, Oregon, from January through March 2019,
at no additional cost or expense to Purchaser; provided, however, that Purchaser
shall assume and pay for the costs of storage and management of the seedlings
arising from and after January 1, 2019. Scheduling for pick-up will be dependent
on lifting and packaging at the nursery, which can be delayed due to weather
constraints.”


Exhibit 1 to Third Amendment to Option Agreement
97967387.8 0067129-00001